People v Amos (2015 NY Slip Op 07558)





People v Amos


2015 NY Slip Op 07558


Decided on October 15, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 15, 2015

Friedman, J.P., Sweeny, Saxe, Moskowitz, Gische, JJ.


15883 1413/12

[*1] The People of the State of New York, Respondent,
vJordan B. Amos, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Laura Boyd of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Martin J. Foncello of counsel), for respondent.

Judgment, Supreme Court, New York County (Richard D. Carruthers, J.), rendered March 27, 2013, convicting defendant, upon his plea of guilty, of criminal mischief in the second degree, and sentencing him to a term of one year, with restitution in the amount of $40,000, and directing defendant to execute a confession of judgment in that amount, unanimously modified, on the law, to the extent of reducing the amount of restitution and the confession of judgment from $40,000 to $30,000, and otherwise affirmed.
As the People concede, the amount of restitution and the confession of judgment should be modified to conform to the unambiguous terms of the plea agreement. However, we see no reason to remand for further proceedings.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 15, 2015
CLERK